Citation Nr: 1825630	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis, left knee meniscectomy.  

2.  Entitlement to a compensable disability rating for hemorrhoids.  

3.  Entitlement to a temporary total evaluation due to hospital treatment or observation and convalescence.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972 and from September 1972 to September 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  During the period at issue, the preponderance of the evidence shows that the Veteran had greater than 45 degrees of flexion of the left leg considering all limitations associated with his left knee disability including functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  

2.  During the period at issue, the preponderance of the evidence is against a finding that the Veteran's extension the left lower extremity was limited to ten degrees or more considering all limitations associated with his left knee disability including functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  

3.  The preponderance of the evidence relating to the period at issue is against a finding that the Veteran's hemorrhoids manifested as (1) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences or (2) with persistent bleeding with secondary anemia or with fissures.  

4.  The preponderance of the evidence is against a finding that the Veteran received hospital treatment for a service-connected disability for a period of 21 days or more during the period at issue.  

5.  The preponderance of the evidence is against a finding that treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or (3) the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for traumatic arthritis, left knee meniscectomy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7; 4.71a, DCs 5003, 5010, 5256-5261 (2017).

2.  The criteria for a compensable disability rating for hemorrhoids have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.114 (DC 7336), 4.3, 4.7 (2017).

3. The criteria for a temporary total evaluation have not been not met.  38 C.F.R. § 4.29; 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist on appeal.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Entitlement to a Disability Rating in Excess of 10 Percent for Traumatic Arthritis, Left Knee Meniscectomy

In pertinent part, the knee is rated under 38 C.F.R. § 4.71a, DCs 5003, 5010, 5256-5261.  DC 5010 indicates arthritis due to trauma substantiated by x-ray findings should be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  In the absence of limitation of motion, a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Under DC 5260, a rating of 0 percent is assigned for a limitation of leg flexion to 60 degrees.  A 10 percent rating contemplates limitation to 45 degrees.  A 20 percent rating contemplates limitation to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.  

Under DC 5261, a rating of 0 percent is assigned for extension limited to five degrees.  A 10 percent rating contemplates limitation to 10 degrees.  A 20 percent rating contemplates limitation to 15 degrees.  A 30 percent rating contemplates limitation to 20 degrees.  A 40 percent rating contemplates limitation to 30 degrees.  A 50 percent rating contemplates limitation to 45 degrees.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  Regulation 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's arthritis of the left knee associated with his meniscectomy is rated at 10 percent based on functional limitation of range of motion.  The Veteran was also assigned a separate disability rating of 20 percent for moderate instability of the left knee, which the Board finds is not at issue on appeal.  See June 2017 Statement of Accredited Representative in Appealed Case; September 2014 Statement of the Case.  Nevertheless, the Board observes that the evidence of record supports no more than a finding of moderate subluxation or instability in the left knee.  See, e.g., April 2014 VA left knee examination.  Therefore, the focus on appeal is the Veteran's functional range of motion in the left lower extremity.  

The Veteran was afforded an examination of his knees in April 2014.  The VA examiner noted the Veteran had surgery on both knees to remove the meniscus.  The examiner noted that both his knees improved, but the Veteran's symptoms of bilateral knee pain reoccurred 7-10 years after his surgery.  The Veteran stated he developed a cut on his left knee in February 2011, which led to osteomyelitis and treatment on IV antibiotics for 6-8 weeks.  He stated he had complications of blood loss and embolus that resulted in anticoagulation therapy and blood transfusions.  He reported he was hospitalized for 34 days and had home health for 6 weeks.  However, the examiner ultimately opined that the osteomyelitis was unrelated to the left-knee disability, and the Board finds no specific contention or evidence on appeal that the injury and infection was caused or aggravated by the original service-connected disability.  

The VA examiner noted that since the Veteran's illness, the Veteran indicated he has increased weakness and loss of motion in his left knee.  He reported he can stand only 15-20 minutes before he needs to sit down.  He reported that he also uses a cane to reduce his risk for fall.  He reported he wears knee braces to walk long distances.  He stated he chronically he has very little pain with a 0-1/10.  He reported his pain occurs with activity and will go to a 5-6/10.  

The VA examiner noted that during flare-ups, the Veteran reported weakness to the point he cannot stand, and his left knee locks to the point he cannot move it.  The examiner noted that flare-ups of the Veteran's left knee arthritis s/p meniscal tear and osteomyelitis were not present at the time of examination.  In absence of the Veteran's flare-up at examination, the VA examiner opined it would be speculative to express in terms of the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.  Moreover, the Board finds that documentation of such flare-ups with range of motion measurements supporting a higher disability rating do not exist within the treatment records pertaining to the period at issue.  

The VA examiner tested the Veteran's left knee flexion and reported flexion ended at 60 degrees with painful motion beginning at 40 degrees.  Extension ended at 0 degrees with painful extension beginning at 35 degrees.  However, the Board finds that the pain did not ultimately cause functional loss to the extent the Veteran's disability picture would more nearly approximate limitation to 45 degrees flexion or 10 degrees extension.  The VA examiner found that after repetitive use, flexion ended at 55 degrees, and extension ended at 0 degrees.  Muscle strength was 5/5.  

The Board notes that there are no other findings within the treatment records that indicate the Veteran was substantially more functionally limited during the period at issue than assessed by the VA examiner.  Moreover, neither the Veteran nor his representative cited evidence that would support such a finding.  

In light of the above, the Board ultimately finds that the Veteran's claim for a disability rating in excess of 10 percent for functional limitation of motion in his service-connected left knee must be denied as the preponderance of the evidence is against the claim.

Entitlement to a Compensable Disability Rating for Hemorrhoids

A noncompensable evaluation is assigned for the Veteran's service-connected hemorrhoids under DC 7336.  Under DC 7336, a noncompensable evaluation is assigned for mild to moderate hemorrhoids.  A 10 percent evaluation is assigned for external or internal hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

The Board finds no evidence in the record indicating that the Veteran had more than mild to moderate hemorrhoids during the period at issue.  The Veteran reported undergoing a hemorrhoidectomy in 2011, which successfully treated the condition.  See April 2014 VA rectum and anus examination.  The hemorrhoidectomy was the result of an acute increase in symptoms associated with treatment for an injury and infection of the Veteran's left lower extremity.  See, e.g., April 2011 operative report from Las Colinas Medical Center.  The Board finds the acute condition was promptly and successfully treated and is not representative of the Veteran's disability picture during the period at issue.  

An April 2014 VA examination revealed that the Veteran's rectal/anal area was normal with no external hemorrhoids, anal fissures, or other abnormalities.  Moreover, the Board finds no treatment record or other competent evidence of record that the Veteran experienced hemorrhoids meeting the criteria contemplated by a 10 or 20 percent rating under applicable rating criteria during the period at issue.  Neither the Veteran nor his representative provided a specific contention or evidence in support of such a finding on appeal.  Accordingly, the Board finds that Veteran's claim for an increased rating for hemorrhoids must be denied as the preponderance of the evidence is against the claim.  

Entitlement to a Temporary Total Evaluation due to Hospital Treatment or Observation and Convalescence

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30. Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 C.F.R. § 4.29(b).  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  Id.  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

While the Veteran's representative asserted the Veteran was hospitalized for septic left knee arthritis, the Board finds that the preponderance of the evidence shows the infection was caused by an abrasion unrelated to the service-connected left knee disability.  See June 2017 Statement of Accredited Representative in Appealed Case; April 2014 VA left knee examination; April 2011 Discharge Summary from las Colinas Medical Center.  The Board finds no evidence of record or specific contention linking the abrasion or subsequent infection to the Veteran's service-connected left knee disabilities or any other service-connected disability.  

The Veteran also stated a claim for convalescence due to a hemorrhoidectomy performed in association with side-effects of anti-coagulation medication prescribed to treat complications of the left leg infection.  See Veteran's February 2012 Statement in Support of Claim; April 2011 Discharge Report from Las Colinas Medical Center.  While hemorrhoids is service-connected disability, the Board finds that the duration of hospital treatment for hemorrhoids was less than 21 days.  See April 2011 Discharge Report from Las Colinas Medical Center (noting hemorrhoid treatment began on April 5, less than two weeks prior to the Veteran's discharge on April 13); records from Reliant Rehabilitation Hospital (showing rehabilitation treatment for a left knee disability from April 13 to April 27 without substantial hospital treatment for hemorrhoids totaling 21 days).  

The Board finds that the evidence shows subsequent home rest and rehabilitation was for primarily for residuals of the Veteran's abrasion and infection of the left knee.  The Board finds no compelling evidence hemorrhoid treatment resulted in one month of convalescence or severe post-operative residuals such as incompletely healed surgical wounds, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  See also July 2013 Buddy Statement of B.C. (noting the Veteran's recovery at home was focused on the knee rehabilitation).  Accordingly, the Board finds that the Veteran's disability does not meet the criteria for a temporary total evaluation.  


ORDER

Entitlement to a disability rating in excess of 10 percent for a traumatic arthritis, left knee meniscectomy is denied.

Entitlement to a compensable disability rating for hemorrhoids is denied. 

Entitlement to a temporary total evaluation due to hospital treatment or observation and convalescence is denied.   





____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


